DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  line 2, “a leading edge” should read “the leading edge”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20130341331 issued to Bork (hereinafter “Bork”).
Regarding claim 1, Bork teaches a fuel filler cap canister (Fig 4, canister assembly 34 for fuel tank) for use with a fuel filler cap (Fig 4, cap 10 for fuel tank) to be removably attached to a fuel filler port (Fig 2, removably attached via C18 fuel port) of a fuel tank (Fig 2, fuel tank container C), the fuel filler cap canister comprising: 
   a base part (Fig 4, outer cover 26 with 66) provided with an attachment section (Fig 4, ratcheting pawl 28 attaches in cap-installation [0045]) to be attached to the fuel filler cap and a communicating hole (Fig 4, hole at bottom of threads 18 with hole in cited base 66 at feature 104 is centrally located) that is in communication with the fuel tank, the communicating hole being formed in the base part in either one of substantially a central portion or a vicinity of an outer edge portion (examiner chooses “or a central portion”; Fig 10, central portion of 66); and 
   a case member (Fig 4, cover portion 70 assembled to cited base 66) to be assembled to the base part and provided with a volumetric space (Fig 4, volume space inside of 26, 66 and 70) inside of the case member, 
      wherein the volumetric space is provided with a spiral rib (Fig 10, interior wall 106 is spiraled; [0054] spiral portion) formed therein, the spiral rib extending from either one of an opposing face of the case member facing the base part or an opposing face of the base part facing the case member toward either one of the base part or the case member (examiner notes, in light of [0027] of applicant specification; and examiner chooses “or an opposing face of the case member facing the base part”; Fig 6, interior facing surface of cited case 70 opposes a bottom of cited base 66), 
   the spiral rib forms an adsorption path (Fig 10, path P arrows) having a first end (Fig 10, first end 108) that is in communication with the communicating hole and a second end (Fig 10, second end 114) that is in communication with an atmosphere communicating hole (Fig 10, hole exit 116) formed in either one of a vicinity of a peripheral edge or substantially a central portion of the opposing face of the case member facing the base part (examiner notes, in light of [0028] of applicant specification; examiner chooses “or a vicinity of a peripheral edge”; Fig 10, cited atmosphere hole 116 is in the vicinity of outer wall 74 periphery), and 
   the adsorption path is filled with an adsorbing device (Fig 4, adsorption media 38, 104, 124 [0059]).

Regarding claim 2, Bork further teaches the spiral rib (Fig 10, 106) is arranged with a predetermined gap (Fig 10, gap between 106 and a wall of 66, further defined by path P) between the spiral rib and either one of the base part or the case member (examiner chooses “or base part”; Fig 4, 26 and 66), 
    a filter member (Fig 5 shows as [0057] explains; adsorption media 38 fills path P with 124) is provided in at least a part of the gap (Fig 5, part of the topmost section of 38 - from the viewer perspective), and a leading edge (Fig 10, an edge of cited first end 108) of the spiral rib is pressed against the filter [0057] media filling the volume, necessarily means pressing against).

Regarding claim 3, Bork further teaches the spiral rib (Fig 10, 106) is arranged with a predetermined gap (Fig 10, gap between 106 and a wall of 66, further defined by path P) between the spiral rib and either one of the base part or the case member (examiner chooses “or base part”; Fig 4, 26 and 66), and the filter member (Fig 5, 38 with 124) is provided entirely along the gap ([0057] media filling the volume, and Fig 5 shows necessarily entirely along from start 104 to end 124).

Regarding claims 4 and 8 which are similar claims with different dependencies, Bork further teaches the filter member (Fig 5, 38 with 124) is provided in a predetermined gap (Fig 10, gap between 106 and a wall of 66, further defined by path P) between the spiral rib (Fig 10, 106) and either one of the base part or the case member (examiner chooses “or base part”; Fig 4, 26 and 66) and 
   on an entire surface (Fig 10, a surface of 66 surrounding path P) of the adsorption path (Fig 10, path P) on a side of the base part or on a side of the case member (examiner chooses “or on a side of the base part”; Fig 4, 26 and 66).

Regarding claims 5 and 9-10 which are similar claims with different dependencies, Bork further teaches a spiral groove (see examiner annotated Bork Figure 10, hereinafter “EAFB10”) corresponding to the spiral rib (Fig 10, Fig 5 shows 38 inserted into cited groove).

    PNG
    media_image1.png
    617
    611
    media_image1.png
    Greyscale


Regarding claim 6, Bork further teaches a width dimension (EAFB10) of the leading edge (Fig 10, edge of cited leading edge 108) of the spiral rib (Fig 10, EAFB10 shows dashed lines gap of leading width larger than groove width) a groove width (EAFB10) of the spiral groove (EAFB10).

Regarding claims 7 and 11-15 which are similar claims with different dependencies, Bork further teaches a separator member (Fig 10, valve member 102) substantially in the central portion (Fig 10, central portion of 66) of the base part (Fig 10, 26 and 66), the separator member having a holding rib (Fig 10 shows a formed top rib of 102) formed thereon extending along an extending direction of the spiral rib (Fig 10 shows cited holding rib formed in the top of 102 extending up and around the same direction as cited spiral rib 106, the spiral and rib both being substantially circular).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731